DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman.

As per Claim 1, Lindeman teaches a system for installation or repair work, the system comprising (Lindeman, Paragraph [0014], “based on the determined structural deviation data, repair data representative of operations to transform the physical object to a state approximating the normal structural conditions for the determined object type”): 



the central server including a second processor and a second memory, the second processor configured to execute control instructions stored on the second memory to cause the central server to: (Lindeman, Paragraph [0059], “the remote servers, implementing processors, learning engines, classifiers, etc., that are similar to those implemented by the analysis engine”)
(i) receive at least one photograph evaluated by the first processor of the mobile device; (Lindeman, Paragraph [0042], “a remote server that includes one or more learning engines configured to process physical object data collected by sensor devices (in this example, image data collected by the camera 110c) and determine output data that may include data representative of structural deviation of the structure of the physical object 102 from. some base-line (e.g., optimal or normal conditions) structure”)
(ii) perform machine learning using the at least one photograph to improve the algorithm used to evaluate the at least one photograph by the first processor of the mobile device; (Lindeman, Paragraph[0042], “a remote server that includes one or more learning engines configured to process physical object data collected by sensor devices (in this example, image data collected by the camera 110c) and determine output data that may include data representative of structural deviation of the structure of the physical object 102 from. some base-line (e.g., optimal or normal conditions) structure”)
(iii) update the processing instructions using the improved algorithm; and (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 
(iv) transmit the updated processing instructions to the mobile device to enable evaluation of at least one subsequent photograph.  (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)



As per Claim 2, Lindeman teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph based on at least one of: (i) brightness; (ii) clarity, (iii) angle; (iv) framing; and (v) detection of expected elements. (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)


As per Claim 3, Lindeman teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph by calculating a numerical score for the at least one photograph.  (Lindeman, Paragraph [0088], “For every image (or other type of data) processed through this procedure, the decision aggregator 230 may provide unique scores, parts, severity and damage detection for each image 


- 25 - As per Claim 4, Lindeman teaches the system of Claim 3, wherein the processing instructions are configured to cause the first processor to assign at least one weight to at least one of a plurality of categories when calculating the numerical score.  (Lindeman, Paragraph [0095], “The classifier implementation used for the damage process 224 may be loaded with a data model array weight file (derived based on previously-performed training procedure), provided as a vectorized data array of weights, corresponding to the particular object detected in the image (as may have been determined through the process 220)”)


As per Claim 5, Lindeman teaches the system of Claim 1, wherein the processing instructions are configured to cause the first processor to evaluate the at least one photograph by detecting at least one expected element within the at least one photograph. (Lindeman, Paragraph [0119], “In some embodiments, determination of the object type may be based on identifying features of the object from the data, and matching those features to known features associated with a plurality of objects. For example, different objects, such as cars (or even specific car types and models), may have unique morphological features (e.g., surface contours) that can be used to determine the object type and/or other information”)

As per Claim 6, Lindeman teaches the system of Claim 1, wherein the control instructions are configured to (i) cause the second processor to evaluate the at least one photograph for acceptability, and (ii) only perform machine learning using the at least one photograph when the at least one photograph is determined to be acceptable.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman as applied to Claim 1 and further in view of Pan US2021/0071855.

As per Claim 7, Lindemann teaches the system of Claim 1, wherein the central server is configured to transmit the updated processing instructions to the mobile device as part of a data packet used to transmit (Lindemann, Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines”
Lindemann does not explicitly teach a work order regarding subsequent installation or repair work.  
	Pan teaches a work order regarding subsequent installation or repair work.  (Pan, Paragraph [0039], “Facilities inspection module 572 may provide images of identified or 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pan into Lindeman because by utilizing the image data and the data gathered regarding damage of Lindeman and transforming the data into action such as a repair order will assist in repairing the damage in the detected objects. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 7.


Claims 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. US2019/0180105 hereinafter referred to as Sasson in view of Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman.

As per Claim 8, Sasson teaches a method for installation or repair work, the method comprising: 
recording at least one first photograph on a mobile device during or after completion of a first work order; (Sasson, Paragraph [0176], “ Step 1120 may analyze image data to determine that a task was completed or a current percent of completion of the task, and Step 1130 may update at least one progress status corresponding to the task in the at least one progress record according to the determination.”)
evaluating the at least one first photograph based on processing instructions stored by the mobile device;  (Sasson, Paragraph [0138], “Step 940 may provide information to a user as a visual output, audio output, tactile output, any combination of the above, and so forth. For example, Step 940 may provide the information to the user: by the apparatus analyzing the information (for example, an apparatus performing at least part of Step 930), through another apparatus (such as a mobile device associated with the user, mobile phone 111”)  
- 26 -transmitting the at least one first photograph to a central server configured to perform machine learning using the at least one first photograph; (Sasson, Paragraph [0064], captured images sent to server 300, Paragraph [0146], “ Step 930 may analyze the image data and/or the 
recording at least one second photograph on the mobile device during or after completion of a second work order; and (Sasson, Paragraph [0152], “Consistent with the present disclosure, the image data obtained by Step 710 may comprise at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, and the elapsed time between the first point in time and the second point in time may be at least a selected duration (for example, at least an hour, at least one day, at least two days, at least one week, etc.). Further, Step 930 may analyze the image data for the identification of the at least one discrepancy by comparing the first image with the second image” Paragraph [0174], Work orders are considered the multiple tasks associated with the project schedule)
Sasson does not explicitly teach receiving updated processing instructions based on the machine learning performed at the central server; 
evaluating the at least one second photograph based on the updated processing instructions.  
Lindeman teaches receiving updated processing instructions based on the machine learning performed at the central server; (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)
evaluating the at least one second photograph based on the updated processing instructions.  (Lindeman, Paragraph [0063], “The processing unit 186 is connected through a bi-directional configuration to a feedback continuous learning module 188 (coupled to a feedback persistence store device 190) that allows previous findings to be used in conjunction with new data and/or more recent findings to generate improved or refined findings with respect to the object being analyzed. In some embodiments, the remote device 180 may include a finding persistence store device 194 (e.g., a memory storage device) to store findings generated either by the remote processing unit 186 or by the local processing unit 156”)

	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 8.


As per Claim 9, Sasson in view of Lindeman teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph based on at least one of: (i) brightness; (ii) clarity, (iii) angle; (iv) framing; and (v) detection of expected elements.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 8 has been incorporated herein. 

As per Claim 10, Sasson in view of Lindeman teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph by calculating a numerical score for the at least one first photograph. (Lindeman, Paragraph [0092], “The parts process 222 may also return, in some embodiments, a numerical score indicating the certainty (confidence) or the accuracy of the output”)
The rationale applied to the rejection of claim 8 has been incorporated herein. 


As per Claim 11, Sasson in view of Lindeman teaches the method of Claim 10, further including assigning at least one weight to at least one of a plurality of categories when calculating the numerical score. (Lindeman, Paragraph [0092], “The process 222 may thus return 
The rationale applied to the rejection of claim 10 has been incorporated herein.


As per Claim 12, Sasson in view of Lindeman teaches the method of Claim 10, further including retaking the at least one first photograph if the numerical score is below a predetermined threshold.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 10 has been incorporated herein.


- 27 - As per Claim 13, Sasson in view of Lindeman teaches the method of Claim 8, wherein the receiving updated processing instructions includes receiving the updated processing instructions as part of a data packet including the second work order (Lindemann, Paragraph [0051], “Accordingly, in some embodiments, photographic images, photometry, radiometry, luminance and textual data are captured from one or more devices (such as the cameras 110a-n), and transmitted to a server implementing one or more specialized machine learning engines” and Sasson, Paragraph [0152], “Consistent with the present disclosure, the image data obtained by Step 710 may comprise at least a first image corresponding to a first point in time and a second image corresponding to a second point in time, and the elapsed time between the first point in time and the second point in time may be at least a selected duration (for example, at least an 
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 14, Sasson in view of Lindeman teaches the method of Claim 8, wherein the evaluating the at least one first photograph includes evaluating the at least one first photograph by attempting to detect at least one expected element within the at least one first photograph.  (Lindeman, Paragraph [0119], “In some embodiments, determination of the object type may be based on identifying features of the object from the data, and matching those features to known features associated with a plurality of objects. For example, different objects, such as cars (or even specific car types and models), may have unique morphological features (e.g., surface contours) that can be used to determine the object type and/or other information”)
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 15, Sasson teaches a mobile device for ensuring proper installation or repair work according to a work order, the mobile device comprising: 
a user interface configured to be operated by a technician during completion of the work order; (Sasson, Paragraph [0097], “In some examples, Step 710 may comprise obtaining image data captured from a construction site (and/or capturing the image data from the construction site) using at least one mobile image sensor, such as mobile version of apparatus 200 and/or mobile version of image sensor 260. For example, mobile image sensors may be operated by construction workers and/or other persons in the construction site to capture image data of the construction site”)
 a camera configured to record at least one photograph of at least one task completed by the technician in accordance with the work order, (Sassoon, Paragraph [0097] and [0176], “In some examples, the at least one electronic record may comprise at least one progress record associated with the construction site (such as progress record 630), and Step 1130 may update 
 the camera in operable communication with the user interface; a memory configured to store processing instructions to evaluate photographs recorded by the camera; (Sassoon, Paragraph [0061] and [0097]) and a processor configured to execute the processing instructions stored on the memory to: 
	Sasson does not explicitly teach (i) determine the at least one photograph to be acceptable to document;  
 (ii) when the at least one photograph is determined to be not acceptable, cause the user interface to display instructions to retake the at least one photograph; and 
(iii) when the at least one photograph is determined to be acceptable, cause the transmission of the at least one photograph to a central server for further processing.  
Lindeman teaches (i) determine the at least one photograph to be acceptable to document;  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
 (ii) when the at least one photograph is determined to be not acceptable, cause the user interface to display instructions to retake the at least one photograph; and (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lindemann into Sasson because by utilizing machine learning to improve the findings with respect to the object being analyzed will improve the accuracy of the detection in further iterations of the algorithm. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 15.

- 28 - As per Claim 16, Sasson in view of Lindeman teaches the mobile device of Claim 15, wherein the processor is configured to assign a numerical score to the at least one photograph to determine acceptability, the processor determining the at least one photograph to be acceptable when the numerical score is above a predetermined threshold.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


As per Claim 17, Sasson in view of Lindeman teaches the mobile device of Claim 15, wherein the processor is configured to detect at least one expected element within the photograph, the processor determining the at least one photograph to be unacceptable when the at least one expected element is not detected.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the 
The rationale applied to the rejection of claim 15 has been incorporated herein.

As per Claim 18, Sasson in view of Lindeman teaches the mobile device of Claim 15, wherein the processor is configured to automatically adjust the camera upon determining the at least one photograph to be unacceptable.  (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective” Paragraph [0070], “ Based on what information is missing (or lacking, if certain features are associated with a low accuracy confidence level), guidance data may be generated (e.g., by the local processing unit, the remote processing unit, or some other local or remote unit) that directs a device (if the device can be controlled or actuated to change its position and/or orientation), or directs a user, to manipulate the device to a position and/or orientation that allows any of the missing or low-confidence information to he obtained.”)
The rationale applied to the rejection of claim 15 has been incorporated herein.


As per Claim 20, Sasson in view of Lindeman teaches the mobile device of Claim 15, wherein the processor is configured to determine a clarity of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the clarity is below a predetermined threshold. (Lindeman, Paragraph [0051], “For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 110a-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective”)
The rationale applied to the rejection of claim 15 has been incorporated herein.



Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. US2019/0180105 hereinafter referred to as Sasson in view of Lindeman et al. US2021/0081698 hereinafter referred to as Lindeman as applied to Ko et al. US2019/0251684 hereinafter referred to as Ko.


As per Claim 19, Sasson in view of Lindemann teaches the mobile device of Claim 15, 
Sasson in view of Lindemann does not explicitly teach wherein the processor is configured to determine a brightness of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the brightness is below a predetermined threshold. 
Ko teaches wherein the processor is configured to determine a brightness of the at least one photograph to determine acceptability, the processor determining the at least one photograph to be unacceptable when the brightness is below a predetermined threshold.  (Ko, Paragraph [0062], “based on the brightness of the first image frame being greater than or equal to the threshold value, the corresponding first image frame is determined to be captured in a luminance environment of sufficient quality for image processing or verification”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ko into Sasson in view of Lindeman because by utilizing certain parameters such as brightness level to determine image quality level will assist and improve in accuracy for further image processing or verification.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666